 

Exhibit 10.3

 

MEZZANINE B LOAN Forbearance Agreement

 

This Mezzanine B Loan Forbearance Agreement (“Agreement”) is made on
June 10, 2020 to be effective as of April 7, 2020 (the “Effective Date”), by and
among HIT PORTFOLIO I MEZZ B, LLC (“Borrower”), and HIT PORTFOLIO I TRS MEZZ B,
LLC and HIT 2PK TRS MEZZ B, LLC (collectively, “Leasehold Pledgor”) and
HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P. and HOSPITALITY
INVESTORS TRUST, INC. (collectively, “Guarantor” and, with Borrower and
Leasehold Pledgor, the “Borrower Parties”) , and CC6 INVESTMENTS LTD. and NC
GARNET FUND, L.P. (collectively, and together with their successors and/or
assigns, “Lender”). Borrower, Guarantor and Lender are sometimes hereinafter
collectively referred to in this Agreement as the “Parties” and each as a
“Party.”

 

The following recitals are a material part of this Agreement.

 

A.Lender is the owner and holder of that certain Mezzanine B Loan (“Loan”)
evidenced in part by that certain Mezzanine B Loan Agreement, dated as of May 1,
2019, by and between Morgan Stanley Mortgage Capital Holdings LLC, Citigroup
Global Markets Realty Corp., Deutsche Bank AG, New York Branch, Goldman Sachs
Mortgage Company and JPMorgan Chase Bank, National Association (collectively,
“Original Lender”), as predecessors-in-interest to Lender, and Borrower (as
anytime amended, restated, replaced, supplemented, or otherwise modified, the
“Mezzanine B Loan Agreement”).

 

B.The Loan is further evidenced by one or more promissory notes, each dated as
of May 1, 2019, executed by Borrower in favor of Original Lender, in the
aggregate original principal amount of $70,000,000.00 (as anytime amended,
restated, replaced, supplemented, or otherwise modified, the “Mezzanine B
Note”).

 

C.The obligations owed under the Loan are secured by a first priority lien on
and security interest in, the Collateral described in Section 2.1 of that
certain Mezzanine B Pledge and Security Agreement dated as of May 1, 2019 (the
“Mezzanine B Pledge Agreement”), as assigned to Lender, including but not
limited to, a first priority lien on the Pledged Securities (as defined
therein).

 

D.In connection with the Loan, Guarantor signed and delivered to Original Lender
that certain Mezzanine B Guaranty of Recourse Obligations, dated as of May 1,
2019 (as anytime amended, restated, replaced, supplemented, or otherwise
modified, the “Mezzanine B Guaranty”).

 

E.The Mezzanine B Loan Agreement, Mezzanine B Note, the Mezzanine B Pledge
Agreement, the Mezzanine B Guaranty, this Agreement, and all other existing or
future documents evidencing, securing, or executed in connection with the Loan,
and all documents that modify, amend, extend, restate, replace, or otherwise
affect the Loan or any of the foregoing documents, are herein sometimes
collectively referred to as the “Mezzanine B Loan Documents.” All capitalized
terms used in this Agreement that are not otherwise defined herein shall have
the meanings ascribed to them in the Mezzanine B Loan Documents, as in effect on
the Effective Date.

 

Mezzanine B Loan Forbearance Agreement

 



1

 

 

F.Lender is the owner and holder of the Loan, the Mezzanine B Note, and all of
the Mezzanine B Loan Documents.

 

G.Under Section 8.1(xxvi) of the Mezzanine B Loan Agreement if there is an event
of default (a “Mortgage Default”) under that certain Loan Agreement, dated as of
May 1, 2019, executed by and between Morgan Stanley Bank, N.A., Citi Real Estate
Funding, Inc., Deutsche Bank AG, New York Branch, Goldman Sachs Mortgage Company
and JPMorgan Chase Bank, National Association (collectively, and together with
their respective successors and or assigns, “Mortgage Lender”) and the parties
identified as “Borrowers” on the signature page attached thereto (the “Mortgage
Borrowers”) (as anytime amended, restated, replaced, supplemented, or otherwise
modified, the “Mortgage Loan Agreement”), then such Mortgage Default shall
constitute an Event of Default under the Mezzanine B Loan Agreement.

 

H.Under Section 8.1(xxvi) of the Mezzanine B Loan Agreement if there is an event
of default (a “Mezzanine A Default”) under that that certain Mezzanine A Loan
Agreement, dated as of May 1, 2019, by and between Morgan Stanley Mortgage
Capital Holdings LLC, Citigroup Global Markets Realty Corp., Deutsche Bank AG,
New York Branch, Goldman Sachs Mortgage Company and JPMorgan Chase Bank,
National Association (collectively, and together with their respective
successors and or assigns, “Mezzanine A Lender”) and the parties identified as
“Borrowers” on the signature page attached thereto (the “Mezzanine A Borrowers”)
(as anytime amended, restated, replaced, supplemented, or otherwise modified,
the “Mezzanine A Loan Agreement”), then such Mezzanine A Default shall
constitute an Event of Default under the Mezzanine B Loan Agreement.

 

I.The Mortgage Borrowers have informed Mortgage Lender and Lender that the
Mortgage Borrower will be unable to make monthly deposits into the FF&E Reserve
Account and Scheduled PIP Reserve Account (as such terms are defined in the
Mortgage Loan Agreement) during the Forbearance Period (as defined below) as and
when required under the Mortgage Loan Agreement, and, accordingly, an Event of
Default currently exists or shall imminently occur (the “Existing Default”)
under the Mortgage Loan Agreement and the Mezzanine A Loan Agreement, and
therefore, the Loan, and Lender does or shall have the right to commence
enforcement of any and all remedies available to it under the Mezzanine B Loan
Documents, applicable law or in equity, without any defense, offset or excuse on
the part of Borrower Parties.

 

J.In connection with this Agreement, the Mortgage Borrowers are entering into a
corresponding forbearance agreement with respect to the Mortgage Loan (the
“Mortgage Loan Forbearance Agreement”), on similar terms as set forth herein.

 

K.In connection with this Agreement, the Mezzanine A Borrowers are entering into
a corresponding forbearance agreement with respect to the Mezzanine A Loan (the
“Mezzanine A Loan Forbearance Agreement”), on similar terms as set forth herein.

 

Mezzanine B Loan Forbearance Agreement

 



2

 

 

L.The principal balance of the Loan, together with interest and all other
amounts now or hereafter owed under the Mezzanine B Loan Documents, is sometimes
referred to herein collectively as the “Indebtedness.”

 

M.Borrower Parties have requested that, notwithstanding the Existing Default,
Lender forbear in the pursuit of certain remedies Lender may have by virtue of
the Existing Default, and Lender is willing to do so, but only pursuant to the
terms and provisions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows.

 

1.                  Recitals; Acknowledgments. The Recitals set forth above are
true and accurate, are a material part of this Agreement, and are hereby
incorporated by reference, and the Parties are entitled to rely thereon.

 

2.                  Forbearance Period. (a) Subject to the terms of this
Agreement, Lender agrees to forbear from exercising remedies with respect to
Pledged Securities under the terms of the Mezzanine B Pledge Agreement, from
enforcing Lender’s other rights and remedies under the terms and provisions of
the Mezzanine B Loan Documents, and from enforcing Lender’s rights to prohibit
actions Borrower may, but for the Existing Default, otherwise take under the
terms and provisions of the Mezzanine B Loan Documents (“Lender’s Enforcement
Rights”) as a result of the Existing Default (1) for a period of time beginning
on and including the Effective Date and ending on the earlier to occur of either
(A) January 6, 2021 or (B) the date a Forbearance Termination Event (as defined
below) occurs (the “Forbearance Expiration Date,” and the time period between
the Effective Date and the Forbearance Expiration Date being herein referred to
in this Agreement as the “Forbearance Period”), and (2) during the Extended
Forbearance Period (as defined below), so long as no Forbearance Termination
Event has occurred.

 

(b) With respect to the Mortgage Loan and the Mezzanine A Loan, Lender shall
have no obligation to forbear under this Agreement unless and until (i) the
Mortgage Loan Forbearance Agreement is executed, (ii) the Mezzanine A Loan
Forbearance Agreement is executed, (iii) each of the Mortgage Lender and the
Mezzanine A Lender shall have approved, in writing, this Agreement, and (iv) the
Mortgage Loan Forbearance Agreement and the Mezzanine A Loan Forbearance
Agreement each shall have been, prior to such execution, approved in writing by
Lender.

 

(c) Subject to Borrower’s compliance with the terms hereof, Lender hereby
consents to the execution and provisions of the Mortgage Loan Forbearance
Agreement and the Mezzanine A Loan Forbearance Agreement.

 

3.                  Reimbursement Payment to Lender for Lender Fees and Costs
Incurred in Connection With Forbearance; Costs and Expenses. Upon their
execution of this Agreement, Borrower shall owe Lender an amount equal to
$50,000.00 (the “Reimbursement Payment”) in order to reimburse Lender for all or
part of the fees and costs incurred by Lender in connection with administering
the Loan and with the negotiation and drafting of this Agreement, including
legal fees and costs, and fees and costs incurred by Lender to third-party
providers, advisors, or consultants. The Reimbursement Payment shall be paid to
Lender together with the execution and delivery of this Agreement by Borrower
Parties to Lender, shall not be applied to the Indebtedness, and shall be a
prerequisite to the effectiveness of this Agreement. In addition to the
Reimbursement Payment, Borrower acknowledges and agrees that all additional fees
and costs related to a default by Borrower under this Agreement incurred by
Lender from the Effective Date of this Agreement through the Forbearance
Expiration Date shall be payable to Lender upon demand delivered to Borrower.

 

Mezzanine B Loan Forbearance Agreement

 



3

 

 

4.                  Borrower Covenants.

 

(a)               Borrower covenants and agrees that Borrower will, during the
Forbearance Period: (i) cause Mezzanine A Borrower to cause Mortgage Borrower to
maintain all insurance coverage (and pay all premiums in connection therewith)
for the Properties in accordance with, and as required by, the terms and
provisions of the Mortgage Loan Documents; (ii) cause Mezzanine A Borrower to
cause Mortgage Borrower to pay all taxes affecting the Properties, including
real estate taxes, on or before the date the same become delinquent; (iii) cause
Mezzanine A Borrower to cause Mortgage Borrower to pay all operating expenses
necessary to protect and maintain the Properties, (iv) cause Mezzanine A
Borrower to cause Mortgage Borrower to comply with the terms and conditions of
the Mortgage Loan Forbearance Agreement, and (v) cause Mezzanine A Borrower to
comply with the terms and conditions of the Mezzanine A Loan Forbearance
Agreement.

 

(b)               Borrower Parties shall, during the Forbearance Period, upon
Lender’s written request, immediately provide to Lender copies of any and all
material written correspondence, notices and communications, of any type
whatsoever, affecting or relating in any way to the Properties that are
addressed to or delivered by any one or more of the Borrower Parties, Mezzanine
A Borrowers, and/or Mortgage Borrowers, including (i) any material written
communications (if applicable) to or by Borrower Parties, Mezzanine A Borrowers,
and/or Mortgage Borrowers (or on which any Borrower Party, Mezzanine A Borrower
and/or Mortgage Borrower is copied), made by, addressed to, received from, or
affecting Manager or Brand Manager (as defined in the Mortgage Loan Agreement)
or any ground lessor of the Properties or any portion thereof (including notices
of default, if any), (ii) any written communications with respect to any ground
lease or property management agreement affecting the Properties (including
notice of default, if any), (iii) any written material communications or notices
(if applicable) to, from or with respect to Manager, Brand Manager, Mortgage
Lender, or Mezzanine A Lender, and (iv) any written communications or notices
with respect to any payments made (and copies of evidences of such payments)
affecting the Properties, including payments in connection with any such
franchise, ground lease, Manager, Brand Manager, Mortgage Lender, or Mezzanine A
Lender.

 

(c)               Notwithstanding anything herein to the contrary, all monthly
payment obligations of Borrower owed during the Forbearance Period and during
the 14-month period during which Mortgage Borrower is obligated to make certain
forbearance payments to Mortgage Lender under the Mortgage Loan Forbearance
Agreement (or sooner, if paid sooner by Mortgage Borrower in Mortgage Borrower’s
discretion) and all other monetary and non-monetary obligations of Borrower
under the Mezzanine B Loan Documents shall remain in full force and effect,
unmodified by this Agreement, and the Existing Default shall continue in full
force and effect. Lender, however, shall, so long as Borrower fully and timely
performs its obligations under this Agreement and the Mezzanine B Loan Documents
(and so long as Mezzanine A Borrower fully and timely performs its obligations
under the Mezzanine A Loan Forbearance Agreement and the Mezzanine A Loan
Documents, and Mortgage Borrower fully and timely performs its obligations under
the Mortgage Loan Forbearance Agreement and the Mortgage Loan Documents),
continue to forbear, even after the initial Forbearance Period, solely with
respect to the Existing Default, from enforcement of its rights and remedies as
set forth and to the same extent called for in this Agreement until the earlier
of either the expiration of said 14-month period or, in the alternative, such
period after the initial Forbearance Period that continues through the
occurrence of a Forbearance Termination Event (collectively, the “Extended
Forbearance Period”).

 

Mezzanine B Loan Forbearance Agreement

 



4

 

 

(d)               The Existing Default shall cease to exist when the following
conditions have been satisfied in full: Borrower Parties, Mezzanine A Borrowers
and Mortgage Borrowers, have fully performed each of their respective
obligations under this Agreement, the Mortgage Loan Forbearance Agreement, and
the Mezzanine A Loan Forbearance Agreement; and no Forbearance Termination Event
exists hereunder and no Event of Default otherwise exists under the Mortgage
Loan Documents, the Mezzanine A Loan Documents, or the Mezzanine B Loan
Documents.

 

(e)               Borrower Parties acknowledge and agree that their obligations
set forth in this Section 4 shall apply and remain in full force and effect
during the Forbearance Period and the Extended Forbearance Period.

 

5.                  Individual Property Releases. Borrower may after the
Effective Date of this Agreement request from Lender a release pursuant to
Section 2.5.2 of the Mezzanine B Loan Agreement, notwithstanding Borrower’s
inability to satisfy the Release Conditions under the Mezzanine B Loan Agreement
by virtue of the Existing Default (the “No EOD Release Condition”). In the event
of such request made by Borrower to Lender in the event all other Release
Conditions are satisfied by Borrower, as determined in Lender’s reasonable
discretion (or are subject to a separate forbearance agreement executed by
Lender in Lender’s discretion), (a) Lender shall release its lien on the
affected Individual Property, (b) Lender shall forbear from enforcement of its
rights and remedies arising by virtue of Borrower’s failure to satisfy the No
EOD Release Condition and (c) the proceeds generated in connection with each of
the Individual Property Releases shall be applied as set forth in the Mezzanine
B Loan Agreement (including, for avoidance of doubt, amounts owed to Mortgage
Lender, Mezzanine A Lender, and Lender); provided, however, no such proceeds
shall be delivered to Borrower, and any proceeds that would otherwise be
delivered to Borrower or deposited into an account for Borrower’s benefit shall
be deposited into the Scheduled PIP Reserve Account pursuant to the terms of the
Mortgage Loan Forbearance Agreement.

 

6.                  Nature of Agreement: Forbearance; Not Modification.
Notwithstanding any provision of this Agreement, the Parties acknowledge and
agree that the provisions of this Agreement set forth agreements on the part of
Lender to forbear from the enforcement of certain rights and remedies and that
such agreements to forbear are limited to the specific events, terms and
conditions addressed and set forth herein. All payment obligations and
non-payment obligations of Borrower, and all obligations of Leaseholder Pledgor
and Guarantor, as set forth in the Mezzanine B Loan Documents remain in full
force and effect. Lender’s forbearance from enforcement of rights and remedies
with respect to any of the Release Conditions in no manner constitutes a course
of dealing by Lender, and in no manner constitutes an agreement on the part of
Lender to forbear with respect to the Release Conditions as they apply to other
Individual Properties that may be subject to lien releases after the Forbearance
Expiration Date.

 

Mezzanine B Loan Forbearance Agreement

 



5

 

 

7.                  Forbearance Termination Events. Each of the Borrower Parties
agrees that the occurrence of any of the following events shall constitute a
“Forbearance Termination Event” under this Agreement, regardless of the reason
or reasons for the occurrence of any such event, whether or not such occurrence
is voluntary or involuntary, and whether or not such event occurs by operation
of law or from some other cause that is not within the control of the Borrower
Parties:

 

(a)               Any failure by any of the Borrower Parties, Mezzanine A
Borrowers, and/or Mortgage Borrowers, to perform when due or required any of the
covenants, agreements, or obligations to be performed under the Mortgage Loan
Documents, Mezzanine A Loan Documents, or the Mezzanine B Loan Documents, except
as expressly stated otherwise in this Agreement with respect to the Existing
Default, or any failure by any of the Borrower Parties to perform when due or
required any of the covenants, agreements, or obligations to be performed this
Agreement;

 

(b)               Any of the representations or warranties made by any of the
Borrower Parties in this Agreement or in any report, statement, or information
provided by any of the Borrower Parties, Mezzanine A Borrowers, and/or Mortgage
Borrowers, to Lender in accordance with the terms of this Agreement shall have
been false or misleading in any material respect when made.

 

(c)               Any default under, or any termination, of the Mortgage Loan
Forbearance Agreement or the Mezzanine A Loan Forbearance Agreement.

 

(d)               Any of the Borrower Parties, Mezzanine A Borrowers, and/or
Mortgage Borrowers: (i) institutes or has instituted against it or any of its
property, including the Properties, any bankruptcy, reorganization,
receivership, conservatorship, custodianship, sequestration, or other similar
judicial or nonjudicial proceedings; (ii) makes, permits or agrees to make or
permit an assignment or abandonment, whether or not conditional, of some or all
of its property for the benefit of some or all of its creditors; (iii) ceases
doing business in the ordinary course (except for pandemic-related closures,
subject to the conditions in the next sentence); or (iv) has commenced against
it or its property, including the Properties, a foreclosure or other action for
the collection of any indebtedness. Notwithstanding the foregoing, a temporary
closure of any hotels on the Properties shall not constitute a Forbearance
Termination Event, so long as (x) Borrower reasonably maintains or causes
Mezzanine A Borrower to cause Mortgage Borrower to reasonably maintain the
security of the Properties in connection with such closure, and (y) Borrower
complies with or causes Mezzanine A Borrower to cause Mortgage Borrower to
comply with all Legal Requirements in connection with such closure.

 

Mezzanine B Loan Forbearance Agreement

 



6

 

 

(e)               Any Forbearance Termination Event shall also constitute an
additional default, Default, and Event of Default under all of the Mezzanine B
Loan Documents, for which no notice shall be required and with respect to which
no grace or cure period shall apply.

 

8.                  Conditional Forbearance From Collection of Default Interest,
Late Charges, Workout Fees and Liquidation Fees. Lender will not seek, and will
forbear from, collection from Borrower of interest on the Loan at the Default
Rate (hereinafter, “Default Interest”), any Late Payment Charge (hereinafter,
“Late Charges”), any workout fee that Lender may owe to any Servicer (the
“Workout Fee”), and any liquidation fee that Lender may owe to any Servicer (the
“Liquidation Fee”) if (i) Borrower fully and timely performs all of its
obligations under this Agreement and (ii) no Forbearance Termination Event
occurs, provided, however, that if at any time prior to the Maturity Date,
including during the Forbearance Period, Borrower fails to fully and timely
perform all of its obligations, whether under this Agreement or any of the
Mezzanine B Loan Documents (except as otherwise expressly provided herein with
respect to the Existing Default), or if a Forbearance Termination Event occurs,
then Lender’s agreement herein to forbear from the collection of Default
Interest and Late Charges shall be deemed void ab initio and of no force or
effect whatsoever.

 

9.                  Warranties, Representations, and Ratification. As of the
Effective Date, each of the Borrower Parties unconditionally ratifies, remakes
and confirms all warranties and representations previously made in the
respective Mezzanine B Loan Documents to which each is a party, except for those
that were made to be in effect only as of a specified date, or that are no
longer true due to changes in circumstances as allowed under the Mezzanine B
Loan Documents or that are no longer true due to the effects of the COVID-19
pandemic. As of the Effective Date, each of the Borrower Parties hereby
(i) ratifies each of its obligations under the Mezzanine B Loan Documents,
(ii) confirms that such obligations, and all waivers, covenants and agreements
by each of the Borrower Parties in the Mezzanine B Loan Documents remain in full
force and effect, without any defense, offset, or excuse available to any
Borrower Party, (iii) reaffirms its continuing absolute liability for its
respective obligations under the Mezzanine B Loan Documents, all without
defense, offset or excuse available to any Borrower Party, (iv) confirms and
agrees that income generated by the Properties will be used for no other purpose
other than operation and maintenance of the Properties or making payments due on
the Indebtedness, or for distributions as and when permitted under this
Agreement and the Mezzanine B Loan Documents, and (v) to the extent required
pursuant to applicable Franchise Agreements, each Franchisor has approved all
actions of the Borrower Parties taken to date with respect to their operations
to address the impact of COVID-19.

 

10.              Conditions to Forbearance; Effects of Forbearance.

 

(a)               Lender’s agreement herein to forego immediate pursuit of
Lender’s Enforcement Rights constitutes a postponement and forbearance only, and
does not in any event constitute a waiver of any such rights or remedies under
the Mezzanine B Loan Documents, at law, or in equity.

 

(b)               Lender’s agreement to forbear shall not operate to prevent
Lender from taking any action that Lender may take under the Mezzanine B Loan
Documents to preserve and protect the Properties, any of the Collateral or other
property described in the Mezzanine B Pledge Agreement and the Mezzanine B Loan
Documents or the interests of Lender in the Properties or any such Collateral or
other property.

 

Mezzanine B Loan Forbearance Agreement

 



7

 

 

(c)               The Parties agree that the running of all statutes of
limitation or doctrine of laches applicable to all claims or causes of action
that Lender may be entitled to take or bring in order to enforce its rights and
remedies against any of the Borrower Parties are, to the fullest extent
permitted by law, tolled and suspended until the occurrence of a Forbearance
Termination Event.

 

11.              Mezzanine B Loan Documents Subject to This Agreement; Borrower
Parties’ Waiver of Additional Notices and Temporary Waiver of Equity
Distributions; Additional Financial Reporting Obligations. The Parties hereby
agree as follows:

 

(a)               All references in any Loan Document to any other Loan Document
shall hereafter be construed to refer to such other Loan Document it is subject
to this Agreement, and the provisions of this Agreement shall control over any
contrary or inconsistent provisions of any of the other Mezzanine B Loan
Documents.

 

(b)               All provisions of the Mezzanine B Loan Documents requiring
Lender to give any notice to any of the Borrower Parties or to any other person
as a condition precedent to the existence of any breach, default, Default, Event
of Default, acceleration or remedial action by Lender, creating any grace period
during which nonpayment or nonperformance does not constitute a default or that
requires Lender to delay remedial action, or granting any period after the
giving or receipt of any notice for the cure of any breach, default, Default, or
Event of Default under the Mezzanine B Loan Documents prior to acceleration or
other remedial action by Lender are hereby waived by, and shall not be enforced
by, Borrower Parties as they relate to the Existing Default.

 

(c)               In addition to (and not in lieu of) Borrower’s financial
reporting obligations set forth in Section 4.9 of the Mezzanine B Loan
Agreement, Borrower shall deliver to Lender, commencing on the 20th day of the
first month during the Forbearance Period and Extended Forbearance Period (or,
if the 20th day of such month is not a Business Day, on the first Business Day
thereafter), and continuing on the 20th day of each calendar month thereafter
(or on the first following Business Day, if the 20th day of a given month is not
a Business Day) during the Forbearance Period and Extended Forbearance Period:
(i) monthly and year-to-date operating statements, prepared for the prior month,
noting Net Operating Income, Gross Revenues, and Operating Expenses; and (ii)
upon Lender’s request, other information necessary to fairly represent the
financial condition and results of the Properties during such prior month,
including STR and PACE reports (if applicable). In addition, Borrower shall
further deliver to Lender, during the Forbearance Period and Extended
Forbearance Period, not later than 60 days following the end of each month (or
in the case of December, 90 days following the end of such month), a
consolidated profit and loss statement for the month and year then ended,
together with a summary report detailing monthly occupancy, including the
average daily rate during the subject month (the “P&L Statement”).

 

Mezzanine B Loan Forbearance Agreement

 



8

 

 

(d)               In addition to any existing limitations set forth in the
Mezzanine B Loan Documents, and without in any way diminishing such limitations,
on the making of any dividend, payment, or distribution of any kind or nature to
any member, partner, or owner of any beneficial interest in a Borrower Party,
whether due to the Existing Default or otherwise, Borrower shall not make any
dividend, payment, or distribution of any kind or nature to any member, partner,
or owner of any beneficial interest in Borrower prior to the payment in full of
the Forbearance Amounts; provided, however, the provisions of this Section 11(d)
shall not prohibit the monthly payment of debt service owed to the Mortgage
Lender, Lender, and Mezzanine B Lender. Notwithstanding the foregoing or any
provision of the Mezzanine B Loan Agreement or any other Loan Document, in no
event will Borrower or any Borrower Party distribute, or use for any purpose
other than the operation of the Properties in accordance with the Mezzanine B
Loan Documents, the proceeds of any business interruption insurance.

 

(e)               The foregoing subparagraphs (a) through (d) of this Section 11
shall remain in effect in any event, whether or not Lender’s agreements herein
concerning forbearance remain in effect or any Forbearance Termination Event
occurs, and shall cease at such time as Borrower has fully performed its
obligations hereunder and the Existing Default ceases to exist as set forth in
Section 4(d) above.

 

12.              Releases and Indemnifications. As of the Effective Date, each
of the Borrower Parties and its respective past, present and future employees,
agents, attorneys, representatives, successors, assigns, and all persons or
entities claiming by, through, or under any of them (and their respective
successors and assigns, collectively, the “Releasing Parties”) hereby:

 

(a)               acknowledges, agrees and affirms that none of them possesses
any claims, defenses, offsets, rights of recoupment or counterclaims of any kind
or nature against or with respect to the enforcement or administration of the
Loan or the Mezzanine B Loan Documents (including any aspect of the origination,
administration or enforcement thereof), or any knowledge of any facts or
circumstances that might give rise to or be the basis of any such claims,
defenses, offsets, rights of recoupment or counterclaims;

 

(b)               remises, releases, acquits and forever discharges Lender, and
its predecessors in interest, affiliates, subsidiaries, participants or assigns,
and all of their respective past, present, and future shareholders, members,
directors, managers, officers, employees, attorneys, advisers, consultants,
servicers, representatives or agents (collectively, the “Lender Released
Parties”) from any and all manner of debts, accounts, bonds, warranties,
representations, covenants, promises, contracts, controversies, agreements,
liabilities, obligations, expenses, damages, judgments, executions, actions,
claims, demands, and causes of action of any nature whatsoever, whether at law
or in equity, whether known or unknown, that any of the Releasing Parties now
have or may hereafter have by reason of any act, omission, matter, cause or
thing, from the beginning of the world to and including the date this Agreement
is executed and delivered by all parties hereto, including matters arising out
of or relating to the Loan and the Mezzanine B Loan Documents, including the
origination, funding, servicing or administration thereof and any other
agreement or transaction between any of the Releasing Parties and any of the
Lender Released Parties concerning the Loan (all of the foregoing released
claims are sometimes referred to as the “Released Claims”);

 

Mezzanine B Loan Forbearance Agreement

 



9

 

 

(c)               agrees that it is the intention of each of the Releasing
Parties that the foregoing release shall be effective with respect to all
matters, past and present, known and unknown, and suspected and unsuspected.
Each of the Releasing Parties realizes and acknowledges that factual matters now
unknown to it may have given or may hereafter give rise to losses, damages,
liabilities, costs and expenses which are presently unknown, unanticipated, or
unsuspected, and that each of the Releasing Parties further agrees that the
waivers and releases in this Agreement have been negotiated and agreed upon in
light of that realization and that each of the Releasing Parties nevertheless
hereby intends to release, discharge and acquit the Lender Released Parties from
any such unknown losses, damages, liabilities, costs and expenses;

 

(d)               agrees, jointly and severally, to indemnify the Lender
Released Parties for, hold the Lender Released Parties harmless from and
against, and undertake the defense of the Lender Released Parties with respect
to, all Released Claims that each of the Releasing Parties may assert with
respect to any of the Released Claims, despite the existence of the releases
granted by the Releasing Parties herein;

 

(e)               acknowledges that Lender is specifically relying upon each of
the Releasing Parties’ acknowledgements and agreements in this Section 12 in
executing this Agreement, and that in the absence of such agreements Lender
would be unwilling to agree to the modifications provided for in this Agreement;
and

 

(f)                agrees that all releases and discharges by each of the
Releasing Parties in this Agreement shall have the same effect as if each
released or discharged matter had been the subject of a legal proceeding,
adjudicated to final judgment from which no appeal could be taken and therein
dismissed with prejudice.

 

13.              Lender’s Rights Upon Occurrence of a Forbearance Termination
Event. Upon and at any time after the occurrence of any Forbearance Termination
Event, Lender may take any actions or assert any rights available to Lender
under the Mezzanine B Loan Documents, or applicable law, or in equity, including
but not limited to, immediately ceasing the forbearance to which Lender agreed
pursuant to Section 2 of this Agreement and commencing and pursuing any or all
rights and remedies Lender may have under the Mezzanine B Loan Documents or
applicable law, all in such order and manner as Lender may elect from time to
time in its discretion, as if Section 2 had never been agreed to by Lender.

 

14.              Additional Documents / Further Assurances. Borrower shall at
any time, and from time to time, upon the written request of Lender, promptly
sign and deliver such further documents and do such further acts and things as
Lender may request to effect the purposes of this Agreement.

 

15.              Time is of the Essence. Time is of the essence with respect to
all agreements and obligations of each of the Borrower Parties contained herein.

 

16.              Entire Agreement; Written Modifications Only. This Agreement
and the documents referred to, contemplated, or required herein, constitute the
sole and entire agreement between the Parties with respect to the subject matter
hereof, and there are no other covenants, promises, agreements or understandings
regarding the same. This Agreement, including the provisions of this Section 16,
may not be modified except by written amendment to this Agreement signed by the
Parties affected by the same, and each of the Parties hereby: (a) expressly
agrees that it shall not be reasonable for any of them to rely on any alleged,
non-written amendment to this Agreement; (b) waives any and all right to enforce
any alleged, non-written amendment to this Agreement; and (c) expressly agrees
that it shall be beyond the scope of authority (apparent or otherwise) for any
of its respective agents to agree to any non-written modification of this
Agreement.

 

Mezzanine B Loan Forbearance Agreement

 



10

 

 

17.              No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Parties hereto and no persons other than the Parties and the
Lender Released Parties shall be entitled to claim or receive any benefit by
reason of this Agreement.

 

18.              Conditions of Lender’s Obligations Under This Agreement. Each
obligation of Lender under this Agreement is subject to, among other matters,
the continuing satisfaction of the following conditions, any of which may be
waived by Lender in its sole discretion with respect to the Loan: (a) all
warranties and representations made by Borrower Parties under this Agreement are
true and correct as of the Effective Date and shall remain true and correct
thereafter in all material respects; and (b) no default shall have occurred
under this Agreement.

 

19.              Due Diligence Performed; Parties Fully Informed; No Right to
Rely.  Each of the Borrower Parties hereby warrants, represents, and agrees that
it has, by itself and with the assistance of counsel (or, if without the
assistance of counsel, each Borrower Party having of its own volition chosen not
to seek such assistance), performed any and all due diligence and investigation
it deems necessary or desirable in connection with making a fully informed
decision to enter into and sign this Agreement.  Borrower Parties are relying on
their own investigations and their own decision-making processes in determining
to sign this Agreement, are not relying on the representations or omissions of
each other or of Lender or any of the Lender Released Parties in so doing, and
fully understand the terms and provisions of this Agreement and of the documents
contemplated hereby.

 

20.              Severability. If any one or more of the provisions of this
Agreement are deemed unenforceable, the remainder of this Agreement shall, at
the sole option of Lender, remain enforceable in accordance with its original
terms to the fullest extent possible.

 

21.              Delay Not a Waiver. Neither the failure nor any delay on the
part of Lender to exercise any right, power or privilege under this Agreement or
under any document executed in connection herewith shall operate as a waiver of
such right, power or privilege and any single or partial exercise of any such
right, power or privilege shall not preclude any other or further exercise
thereof.

 

22.              Successors and Assigns. This Agreement shall be binding on and
shall inure to the benefit of each Party’s heirs, executors, personal and legal
representatives, successors and permitted assigns.

 

23.              Construction of Provisions. The following rules of construction
are applicable for the purposes of this Agreement and all documents and
instruments supplemental hereto unless the context clearly requires otherwise:

 

(a)               All references herein to numbered sections or paragraphs, or
to lettered exhibits are references to the sections or paragraphs hereof and the
exhibits annexed hereto.

 

Mezzanine B Loan Forbearance Agreement

 



11

 

 

(b)               The terms “include,” “including,” and similar terms shall be
construed as if followed by the phrase “without being limited to” or the phrase
“without limitation,” as the context may require.

 

(c)               The term “Properties” shall be construed as if followed by the
phrase “or any part thereof.”

 

(d)               All references to indebtedness, obligations, monetary sums or
the like that are owed to Lender under this Agreement or the other Mezzanine B
Loan Documents shall be construed as if followed by the phrase “or any part
thereof.”

 

(e)               Words of masculine, feminine or neutral gender shall mean and
include the correlative words of the other genders, and words importing the
singular number shall mean and include the plural, and vice versa.

 

(f)                No inference in favor of or against any Party hereto shall be
drawn from the fact that such Party has drafted any portion of this Agreement or
any other Loan Document.

 

(g)               All references to the Loan or the Mezzanine B Loan Documents
shall be deemed to include all existing or future modifications, amendments,
extensions, restatements, or replacements of the Loan or Mezzanine B Loan
Documents made by mutual written agreement of the Parties.

 

(h)               The terms “person” and “Party” shall mean any individual, sole
proprietorship, partnership, limited liability company, joint venture, trust,
unincorporated organization, association, corporation, institution, entity or
government (whether federal, state, county, city, municipal or otherwise,
including an instrumentality, division, agency, body or department thereof).

 

(i)                 Section headings are included in this Agreement for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.

 

24.              Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original and all of which together
shall constitute one and the same document, binding upon all the Parties hereto
notwithstanding that all such Parties are not signatories to the same
counterpart. This Agreement shall become effective when all Parties hereto have
executed a counterpart hereof. A signature of a Party by electronic transmission
shall be deemed to constitute an original and fully effective signature of such
Party.

 

25.              Governing Law. Section 10.4 of the Mezzanine B Loan Agreement
is hereby incorporated by reference.

 

26.              Waiver of Jury Trial. Each of the Parties waives the right to
jury trial with respect to any dispute arising under, in connection with or
related to this Agreement or the Mezzanine B Loan Documents, and all provisions
contained in the Mezzanine B Loan Documents with respect to waiver of jury trial
are incorporated in this Agreement by reference.

 

Mezzanine B Loan Forbearance Agreement

 



12

 

 

27.              Notices. Notices between the Parties shall be deemed effective
when provided electronically as follows or in accordance with Section 10.6 of
the Mezzanine B Loan Agreement and shall also be provided as follows and shall
be effective when so given:

 

To Lender: CC6 Investment Ltd.   c/o BlackRock Realty Advisors, Inc.   40 East
52nd Street   New York, New York 10022   Attention: Paul Horowitz   Email:
paul.horowitz@blackrock.com   With a copy to: Dechert LLP   Cira Centre   2929
Arch Street   Philadelphia, PA 19104-2808   Attention: Matthew Ginsburg  
Facsimile: + 1 215 994 2222   Email: matthew.ginsburg@dechert.com   To Borrower,
Leasehold Pledgor, and Guarantor:   c/o Hospitality Investors Trust, Inc.   Park
Avenue Tower   65 East 55th Street, Suite 801   New York, NY 10022Attention:
General Counsel   Email address: phughes@hitreit.com   With a copy to: Cleary
Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New York, NY 10006  
Attention: Michael Weinberger, Esq.   Email address: mweinberger@cgsh.com

 

Mezzanine B Loan Forbearance Agreement

 



13

 

 

28.              Credit Agreement. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE. TO PROTECT THE
BORROWER PARTIES AND LENDER FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS THE PARTIES REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS
WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN
THE PARTIES, EXCEPT AS THE PARTIES MAY LATER AGREE IN WRITING TO MODIFY IT.

 

[Signature Pages Follow.]

 

Mezzanine B Loan Forbearance Agreement

 



14

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

LENDER:

 

CC6 INVESTMENT LTD.,

a Cayman Islands exempted company

 

By:       Carbon VI GP LLC,

as its sole director

 

By:       BlackRock Realty Advisors, Inc.,

as its sole member

 

  By:      /s/ Paul Horowitz     Name: Paul Horowitz     Title:   Vice President

 

NC GARNET FUND, L.P.,

a Delaware limited partnership

 

By:        BlackRock Financial Management, Inc.,

its investment manager

 

  By:      /s/ Paul Horowitz     Name: Paul Horowitz     Title:   Director

 

[Signatures Continue on the Following Page]

 

[Signature Page to Mezzanine B Loan Forbearance Agreement]

 





 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  BORROWER:               HIT PORTFOLIO I MEZZ B, LLC   a Delaware limited
company               By:    /s/ Jonathan P. Mehlman     Name:  Jonathan P.
Mehlman     Title:    President and Chief Executive Officer

 

[Signatures Continue on the Following Page]

 

[Signature Page to Mezzanine B Loan Forbearance Agreement]

 





 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  LEASEHOLD PLEDGOR:       HIT PORTFOLIO I TRS MEZZ B, LLC   a Delaware limited
liability company       By:   /s/ Jonathan P. Mehlman     Name:  Jonathan P.
Mehlman     Title:    President and Chief Executive Officer       HIT 2PK TRS
MEZZ B, LLC   a Delaware limited liability company       By:   /s/ Jonathan P.
Mehlman     Name:  Jonathan P. Mehlman     Title:    President and Chief
Executive Officer

 

[Signatures Continue on the Following Page]

 

[Signature Page to Mezzanine B Loan Forbearance Agreement]

 





 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  GUARANTOR:       HOSPITALITY INVESTORS TRUST, INC.,   a Maryland corporation  
    By:   /s/ Jonathan P. Mehlman     Name:  Jonathan P. Mehlman    
Title:    President and Chief Executive Officer       HOSPITALITY INVESTORS
TRUST OPERATING   PARTNERSHIP, L.P., a Delaware limited partnership       By:
HOSPITALITY INVESTORS TRUST, INC.,   a Maryland corporation, its general partner
      By:   /s/ Jonathan P. Mehlman     Name:  Jonathan P. Mehlman    
Title:   President and Chief Executive Officer

 

[Signature Page to Mezzanine B Loan Forbearance Agreement]

 





 